Citation Nr: 0016324	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-05 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to an increased rating for the service-connected 
myositis ossificans of the right thigh, currently rated as 10 
percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision from the RO.  



REMAND

The veteran's service connected right thigh disability is 
rated under Diagnostic Code 5023 (myositis ossificans).  The 
diseases under Diagnostic Codes 5013 through 5024, except 
gout, are to be rated on limitation of motion of the affected 
parts, as degenerative arthritis.  38 C.F.R. § 4.71a 
including Diagnostic Code 5023 (1999).  

Under Diagnostic Code 5003, degenerative arthritis is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the joint involved.  38 C.F.R. § 4.71a 
including Diagnostic Code 5003 (1999).  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasms, or satisfactory evidence of painful motion.  
Id.  The 10 and 20 percent ratings based on x-ray findings, 
as defined in Diagnostic Code 5003, are not for application 
when evaluating disabilities rated under Diagnostic Codes 
5013 through 5024.  Id.  

Here, the affected part is the veteran's right thigh.  
Depending on the specific manifestations of the disability, 
various diagnostic codes are relevant for rating a thigh 
disability, such as Diagnostic Code 5251 (limitation of 
extension), Diagnostic Code 5252 (limitation of flexion) and 
Diagnostic Code 5253 (impairment of abduction, adduction, or 
rotation).  

The previously submitted VA reports of examination, including 
those conducted in January 1959 and December 1963, regarding 
claims for increase related to this disability included 
reports of x-ray studies and observations regarding the size 
and location of the myositis ossificans as well as 
observations regarding pain, tenderness, loss of motion and 
muscle atrophy.  

Here, the record included a September 1998 report of VA 
"electromyelography" and nerve conduction study of both 
lower extremities, evidently requested in response to the 
veterans claim for an increase.  During the examination, the 
veteran recounted the original in-service injury, described 
as a crushing injury to the right thigh that occurred when he 
was pinched between the floor and the back of a tank's 
primary weapon as it elevated.  The veteran reported current 
difficulties associated with the disability as an area of 
numbness over the upper anterior portion of the right thigh 
and that his right hip would occasionally "catch," which 
resulted in discomfort with some active range of motion and 
changes of posture.  The veteran further reported that his 
legs became cold easily and denied that they gave out.  The 
veteran also reported that he had a heart attack one year 
earlier and had had five strokes.  

The report noted findings of decreased left hip flexion, 
decreased right ankle dorsiflexion strength and decreased toe 
extension strength.  The report also noted a slightly 
decreased lumbar back flexion, with increased low back 
discomfort, and decreased light touch sensation distally in 
both lower extremities.  Nerve conduction studies indicated 
reduced conduction velocity in the peroneal and tibial nerves 
bilaterally.  

The impression was reported as multiple abnormalities 
involving both lower extremities and a slowed left median 
motor nerve on the left upper extremity.  The report 
concluded that the findings were indicative of a chronic 
polyradiculopathy, with no active denervation potentials.  
The report offered no observations or findings that 
specifically referred to the service-connected myositis 
ossificans of the right thigh.  

The record also included VA outpatient treatment records 
dated in 1998 and 1999.  These records indicated that the 
veteran had received occupational therapy as a result of a 
left cerebrovascular accident, right arm hemiparesis and 
prior cardiac surgery.  January 1999 VA medical records 
indicated that, with rehabilitation, he had become ambulatory 
with the use of a small based quad cane and that he had been 
referred again to physical therapy due to multiple falling 
episodes and because his right leg had been giving out.  

The veteran stated in his March 1999 Substantive Appeal, that 
his right thigh disability had progressively become worse and 
that this disability contributed to his decreasing ability to 
ambulate.  In a March 2000 written statement, the veteran's 
representative further explained that the veteran's falls 
were due to his service-connected right thigh disability and 
not due to a stroke.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion and atrophy.  Painful 
motion with the joint or periarticular pathology which 
produces disability warrants the minimum compensation.  38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59. (1999).  

The applicability of 38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a 
joint, must also be considered.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The Office of General Counsel of VA has explained that, per 
DeLuca, Diagnostic Codes involving disability ratings for 
limitation of motion of a part of the musculoskeletal system 
do not subsume sections 4.40 and 4.45.  VAOPGCPREC 9-98 
(Aug. 14, 1998).  In applying sections 4.40, 4.45, and 4.59, 
rating personnel must consider the claimant's functional 
loss and clearly explain what role the claimants' assertions 
of pain played in the rating decision.  Id.; Smallwood v. 
Brown, 10 Vet. App. 93, 99 (1997).  

Here, the most recent VA report of examination does not 
directly address the veteran's service-connected disability.  
Although the record indicates that the veteran had suffered a 
stroke, the report failed to distinguish between those 
disabilities associated with the stroke and those associated 
with the service-connected myositis ossificans of the right 
thigh.  Additionally, the record suggests that outpatient 
treatment records regarding relevant VA treatment were not 
associated with the claims folder until after the September 
1998 VA examination.  

Other VA outpatient treatment records postdate that 
examination and indicate that the veteran had improved in 
some areas of disability but had declined in other areas.  
Therefore, the September 1998 VA examination did not include 
a review of the veteran's complete record as part of the 
examination process as required by 38 C.F.R. § 4.1.  

The Board observes that medical as well as industrial history 
is to be considered, and a full description of the effects of 
the disability upon ordinary activity is required.  38 C.F.R. 
§§ 4.1, 4.2.  Where medical reports do not contain sufficient 
detail, the report must be returned for evaluation purposes.  
38 C.F.R. § 4.2.  

Therefore, the veteran's claim must be remanded for further 
development of the record.  The RO should obtain a new 
medical examination that includes a complete review of the 
record, a thorough review of all related disabilities, fully 
addresses the rating criteria under all appropriate 
diagnostic codes and clearly considers the factors cited in 
38 C.F.R. §§ 4.40 and 4.45.  The evidence must clearly 
correlate to the appropriate schedular criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
disability.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
right thigh disability.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner, and the 
examiner should report whether the claims 
folder was indeed available and reviewed.  
The examiner should be requested to 
provide a medical review of all elements 
of the disability as well as all related 
disabilities.  This review should 
distinguish, if possible, between 
disabilities associated with the service-
connected disability and those that are 
not so associated.  The examiner should 
evaluate and report on the veteran's 
service-connected disability in terms of 
the various appropriate diagnostic 
criteria, as provided by the RO.  The 
examiner must also identify any objective 
evidence of pain or functional loss due 
to pain associated with the service-
connected disability and to provide an 
opinion as to the extent that any 
demonstrated pain likely limits the 
veteran's functional ability.  The 
examiner should also be requested to 
determine whether, and to what extent, 
weakened movement, excess fatigability or 
incoordination is exhibited.  A complete 
rationale for each opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

3.  After undertaking any additional 
indicated development, the RO should 
review the veteran's claim for increase 
in light of the additional evidence and 
considering the applicability of 
38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, 
regarding weakness, fatigability, 
incoordination or pain on movement of the 
right thigh as well as all relevant 
diagnostic codes.  If the matter remains 
denied, the veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and be given an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


